Exhibit 10.2

 


2005 CONTINGENT STOCK PLAN

 


OF

 

SEALED AIR CORPORATION

 

 

Section 1.  Purpose.  The purpose of the 2005 Contingent Stock Plan of Sealed
Air Corporation is to assist the Corporation and its Subsidiaries in attracting
and retaining employees and U.S.-based consultants of outstanding competence by
providing an incentive that permits those employees and consultants responsible
for the Corporation’s growth to share directly in that growth, to motivate those
employees and consultants by means of appropriate incentives to achieve the
Corporation’s long-range goals, and to further the identity of their interests
with those of the stockholders of the Corporation.

 

Section 2.  Definitions.  Capitalized terms used in this Plan have the meanings
specified in this Section 2:

 

“Award” means a grant to a Participant of Restricted Stock, Restricted Stock
Units, Performance Share Units or a Cash Award, or any combination thereof.

 

“Award Grant” means the written agreement confirming an Award and setting forth
the terms and conditions thereof.  Award Grants need not be identical and shall
not contain provisions inconsistent with provisions of the Plan.

 

“Board of Directors” means the Board of Directors of the Corporation.

 

“Cash Award” means an Award, subject to a Period of Restriction, that is granted
to a participant under the Plan and provides for the right to receive cash as
provided in the Award Grant, where the amount of such cash is measured by the
Fair Market Value on the date that the Period of Restriction ends times the
number of shares of Common Stock covered by the Cash Award.

 

“Change in Control” means the occurrence of any of the following events:

 

(1)    any “person” (as the term “person” is used in Sections 13(d) and 14(d) of
the Securities Exchange Act) is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or

(2)    as a result of any solicitation subject to Rule 14a-11 under the
Securities Exchange Act (or any successor rule thereto) one or more

 

1

--------------------------------------------------------------------------------


 

persons not recommended by or opposed for election to the Board of Directors by
one-third or more of the Continuing Directors of the Corporation then in office
is or are elected a director of the Corporation; or

(3)    there is consummated a Corporate Transaction and the stockholders of the
Corporation immediately prior to such Corporate Transaction do not, immediately
after the Corporate Transaction, beneficially own, in the aggregate, directly or
indirectly, at least 70% of the combined voting power of the outstanding voting
securities of the successor or resulting corporation, ultimate parent
corporation or other entity resulting from such Corporate Transaction, where the
term “beneficially own” shall be used as in Sections 13(d) and 14(d) of the
Securities Exchange Act; or

(4)    the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets, other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an
entity, at least 70% of the combined voting power of the voting securities of
which (or the ultimate parent corporation of which) is owned by stockholders of
the Corporation in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale.

 

The Board of Directors, upon recommendation of the Committee, may terminate,
amend, or modify this definition or determine that it does not apply to a
specific transaction that would otherwise be a Change in Control at any time
prior to the date of a Change in Control.  The provisions and application of
this definition may not be terminated, amended or modified and the Committee may
not waive its application to a specific transaction, however, on or after the
date of a Change in Control to affect adversely any Award theretofore granted
under the Plan without the written consent of each Participant with respect to
such Awards made to such Participant.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Organization and Compensation Committee of the Board of
Directors described in Section 4 or any committee or other person or persons
designated by the Board of Directors to administer the Plan.

 

“Common Stock” means the Corporation’s authorized Common Stock, par value $0.10
per share, except as this definition may be modified as provided in Section 13.

 

“Consultant” means an individual who is a consultant to the Corporation or a
Subsidiary and who resides in the United States of America.

 

2

--------------------------------------------------------------------------------


 

“Continuing Director” means a director of the Corporation who is serving as such
on the Effective Date and any person who is approved as a nominee or elected to
the Board of Directors by a majority of the Continuing Directors who are then
members of the Board of Directors of the Corporation.

 

“Corporate Transaction” means a reorganization, merger, consolidation, sale of
all or substantially all the Corporation’s assets, or other corporate
transaction involving the Corporation.

 

“Corporation” means Sealed Air Corporation, a Delaware corporation, or any
successor thereto.

 

“Date of Termination” means the first day occurring on or after the date of
grant of an Award on which the Participant is not performing services as an
Employee or Consultant, regardless of the reason for the cessation of services;
provided that a cessation of services shall not be deemed to occur by reason of
a transfer of a Participant between the Corporation and a Subsidiary or between
two Subsidiaries; and further provided that a Participant’s services shall not
be considered terminated while the Participant is on an approved leave of
absence from the Corporation or a Subsidiary.

 

“Director” means any member of the Board of Directors who is not an Employee.

 

“Disability” shall mean permanent and total disability as determined in each
case by the Committee in its discretion, which determination shall be final.

 

“Effective Date” shall have the meaning set forth in Section 23.

 

“Employee” means any employee of the Corporation or a Subsidiary who is
receiving remuneration for personal services rendered to the Corporation or
Subsidiary, including any such person who is an officer of the Corporation or
Subsidiary, other than (1) solely as a director of the Corporation or a
Subsidiary, (2) as a consultant, (3) as an independent contractor, (4) as an
individual who is a “leased employee” within the meaning of Code section 414(n),
or (5) any other individual engaged by the Corporation or Subsidiary in a
relationship that the Corporation in its sole discretion characterizes as other
than an employment relationship or who has waived his rights to coverage as an
employee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” as of any specified date means the closing sale price of the
Common Stock on the New York Stock Exchange – Composite Tape on such date or, if
there are no sales on such date, on the next preceding day on which there are
sales.  If the Common Stock ceases to be listed on the NYSE, Fair Market Value
shall be determined in such manner as shall be selected by the Committee.

 

3

--------------------------------------------------------------------------------


 

“NYSE” means the New York Stock Exchange.

 

 “Participant” means an Employee or Consultant selected by the Committee to
receive an Award.

 

“Performance-Based Exception” means the performance-based exception set forth in
Code section 162(m)(4)(C) from the deductibility limitations of Code section
162(m).

 

“Performance Goal” means a target based on Performance Measures that is
established by the Committee in connection with a Performance Award; Performance
Goals may be established on a corporate-wide basis or with respect to one or
more business units, divisions, or Subsidiaries, and may be in either absolute
terms or relative to the performance of one or more comparable companies or an
index covering multiple companies.

 

“Performance Measures” means criteria established by the Committee relating to
any of the following:  growth in net sales; operating profit; net earnings;
measures of cash flow; measures of expense control; earnings before interest and
taxes (commonly called EBIT); earnings before interest, taxes, depreciation and
amortization (commonly called EBITDA); earnings per share; successful completion
of strategic acquisitions, joint ventures or other transactions; measures of
return on assets, return on invested capital or return on equity; shareholder
value added (net operating profit after tax (NOPAT), excluding non-recurring
items, less the Corporation’s cost of capital); and the ratio of net sales to
net working capital, or any combination of the foregoing goals.  Performance
Measures may be applied by excluding the impact of charges for restructurings,
discontinued operations, extraordinary items, debt redemption or retirement, and
the cumulative effects of accounting changes, each as defined by generally
accepted accounting principles, and other unusual or non-recurring items as
defined by the Committee when the goals are established.

 

“Performance Share Units” means an Award, subject to a Period of Restriction and
achievement of Performance Goals, that is granted to a Participant under the
Plan and provides for the right to receive a number of shares of Common Stock
for each Performance Share Unit as specified in the Award Grant.  Performance
Share Units may be granted to Employees who are executive officers or key
employees of the Corporation and its Subsidiaries.

 

“Period of Restriction” means the period during which the transfer of shares of
Restricted Stock or any other Award made under the Plan is limited based on the
passage of time and the Restricted Stock or any other Award made under the Plan
remains subject to a substantial risk of forfeiture, as provided in Section 7. 
Performance Share Units also remain subject to a substantial risk of forfeiture

 

4

--------------------------------------------------------------------------------


 

until the performance period has ended and the Committee has certified that the
applicable Performance Goals have been achieved.

 

“Plan” means this 2005 Contingent Stock Plan of Sealed Air Corporation.

 

“Restricted Stock” means an Award of shares of Common Stock, subject to a Period
of Restriction, that is granted to a Participant under the Plan.  Unless and
until any forfeiture of Restricted Stock, the Participant shall be entitled to
receive cash dividends on such shares and shall be entitled to vote such shares.

 

“Restricted Stock Unit” means an Award, subject to a Period of Restriction, that
is granted to a Participant under the Plan and provides for the right to receive
one share of Common Stock for each Restricted Stock Unit, as specified in the
Award Grant.  The Committee may provide that Restricted Stock Units receive
dividend equivalents payable in cash in the event that a record date for payment
of cash dividends payable on outstanding shares of Common Stock occurs between
the Participant’s execution of an Award Grant for Restricted Stock Units and the
issuance of shares on account of such Restricted Stock Units following the end
of the Period of Restriction.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or other entity during any period in which at least a 50% voting
or profits interest is owned, directly by the Corporation, and any other
business venture designated by the Committee in which the Corporation has a
significant interest, as determined in the discretion of the Committee.

 

Section 3.  Stock Available.  The aggregate number of Shares that may be issued
to Participants pursuant to Awards granted under the Plan is 2,500,000 shares,
subject, however, to adjustment in accordance with the provisions of Section
13.  If any Common Stock issued under the Plan is reacquired by the Corporation
due to a forfeiture described in Section 7 or in satisfaction of tax withholding
with respect to an Award, the shares of Common Stock so acquired will again
become available for Awards under the Plan.  Any shares of Common Stock related
to Awards that terminate by forfeiture, cancellation, or otherwise without the
issuance of such shares shall again be available for Awards under the Plan. 
Cash Awards, which are paid in cash, do not count against the total amount of
Common Stock that may be issued under the Plan, provided that Cash Awards may
not be made during any calendar year measured in the aggregate by more than
50,000 shares of Common Stock.  The maximum number of shares of Common Stock
that may be granted as Performance Share Units to an Employee during any
calendar year, aggregated with all other Awards made to such Employee during the
same calendar year, is two-tenths of 1% (0.2%) of the issued and outstanding
shares of the Corporation’s Common Stock on January 1 of such calendar year. 
Shares issued under the Plan may be original issue shares, shares held in
treasury, or shares reacquired by the Corporation under corporate repurchase
programs, as determined by the Chief Executive Officer of the Corporation (or
the Chief Executive Officer’s designee) from time to time, unless otherwise
determined by the Committee.

 

5

--------------------------------------------------------------------------------


 

Section 4.  Administration.  The Plan shall be administered by the Committee,
which shall be composed of not less than three Directors chosen from time to
time by the Board of Directors.  No Director shall be eligible or continue to
serve as a member of the Committee unless such person has been determined to be
an “independent director” under applicable stock exchange standards and is an
“outside director” within the meaning of regulations under Code section 162(m)
and a “non-employee director” within the meaning of Exchange Act Rule 16b-3.  In
addition to the powers granted to the Committee as elsewhere set forth in the
Plan and subject to the terms and conditions of the Plan, the Committee is
authorized to interpret the Plan, to adopt and revise rules and regulations
relating to the Plan and the conduct of the business of the Committee, and to
take all actions and make all determinations that it believes necessary or
advisable for the operation and administration of the Plan.  All decisions and
determinations by the Committee with respect to the Plan shall be final, binding
and conclusive upon all parties, including the Corporation, its stockholders,
Employees, Consultants, Participants and their estates and beneficiaries.  No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award made under the Plan. The
Committee may delegate any of its duties and powers hereunder to the extent
permitted by applicable law.

 

Section 5.  Terms, Conditions and Form of Award Grants.  The Committee shall
have exclusive authority, except as otherwise limited by the Plan, to select the
Employees and Consultants to be granted Awards, to grant all Awards, to
determine the time or times at which Awards will be granted and the type of
Awards to be granted, to condition the grant of Awards to specific Participants
upon achievement of performance measures under any other plan or program adopted
by the Corporation, to determine the number of shares of Common Stock to be
covered by an Award, to determine the time or times for the grant of Awards, to
determine the limitations, restrictions and conditions applicable to each Award,
to prescribe the form or forms of Award Grants (which need not be identical),
and to have full authority with respect to all other matters relating to the
Plan except those matters as are expressly reserved herein to the stockholders
of the Corporation.  In making determinations relating to Awards, the Committee
may consult with and take into account the recommendations of the Chief
Executive Officer of the Corporation with respect to Awards made to other
Employees and Consultants.  The Committee may also take into account the nature
of the services rendered by such Employees and Consultants, their present and
potential contributions to the Corporation’s success and such other factors as
the Committee in its sole discretion shall deem relevant.  Awards need not be
uniform among Participants.  The receipt of an Award by a Participant shall not
entitle that Participant to receive an Award in the future.  The Committee shall
inform the appropriate officers of the Corporation of its determinations, and
such officers shall inform the Participant to whom an Award has been made of the
grant of such Award.  The Committee may authorize any officer of the Corporation
to provide or enter into Award Grants or other agreements on behalf of the
Corporation and to take all other action necessary or desirable to effectuate
the determinations of the Committee.

 

Section 6.  Acceptance of Award.  A Participant who has been granted an Award
may accept the Award during the 60 day period beginning when written notice of
the Award has been sent to the Participant, provided that the Participant is
still an Employee or Consultant on the date of such acceptance.  In order to
accept any such Award, the Participant shall give written

 

6

--------------------------------------------------------------------------------


 

notice to the Corporation of such acceptance. The Participant also must execute
and deliver to the Corporation an Award Grant and any additional documentation
requested by the Corporation within the period specified by the Corporation. No
Award shall be transferable by a Participant.

 

Section 7.  Period of Restriction and Forfeiture of Awards.  Neither shares of
Restricted Stock, nor any other Award made under the Plan, nor any interest
therein shall be sold, transferred, pledged, or encumbered until the end of the
Period of Restriction specified in the Award Grant.  Except as provided below,
the Period of Restriction shall begin on the date of the grant of an Award and
end on the earlier of (i) the third anniversary of such date or such later date
as the Committee shall determine or (ii) the date of a Change in Control.  Any
Award made under the Plan shall be forfeited on the Date of Termination of a
Participant during the applicable Period of Restriction other than as a result
of the Participant’s death or Disability, unless the Committee shall
affirmatively determine not to seek forfeiture of an Award as to all or part of
the shares subject thereto and to permit such Award either to be paid
immediately (in whole or in part) or to continue to vest during the remainder of
the original Period of Restriction subject to satisfaction of conditions
specified by the Committee, which determination must be made no later than 90
days following the Participant’s Date of Termination.  Any such determination
shall be communicated to the Chief Executive Officer or other appropriate
officer of the Corporation, who shall be authorized to take any and all action
necessary to effectuate such decision.

 

                                Section 8.  Performance Share Units.  The
Committee may make Awards consisting of Performance Share Units containing such
terms and conditions and subject to such restrictions and contingencies as the
Committee shall determine, subject to the terms of the Plan. Performance Share
Units shall be conditioned on the achievement of Performance Goals, based on or
more Performance Measures, as determined by the Committee, over a performance
period not less than one year prescribed by the Committee.  For Performance
Share Units made to Employees that are designed to qualify for the
Performance-Based Exception, the grant of the Performance Share Units and the
determination of Performance Goals shall be made by the Committee during the
applicable periods required under Code section 162(m) and the Committee shall
certify achievement of the applicable Performance Goals prior to issuance of
shares under each Award of Performance Share Units as required under Code
section 162(m).  With respect to Awards of Performance Share Units that are
designed to qualify for the Performance-Based Exception, the Committee shall
have the discretion to adjust the Awards downward but not upward.  If a Change
in Control occurs after a Performance Share Unit has been granted but before
completion of the performance period, a pro rata portion of such Award may be
paid as of the date of the Change in Control to the extent the Committee deems
in its sole discretion that a pro rata portion of the Performance Goals have
been achieved during the portion of the performance period completed as of the
date of the Change in Control.

 

                                Section 9.  Issuance of Shares of Common Stock
to Participants.  All shares of Common Stock issued as Restricted Stock under
the Plan shall, so long as the risk of forfeiture imposed by the Plan remains in
effect, be represented by certificates with restrictive legends and shall be
subject to stop-transfer orders.  Any certificate representing shares of
Restricted Stock that remain subject to forfeiture shall be held in custody by
the Corporation.  Participants may be required to execute stock powers or other
similar instruments in order to facilitate the return to the Corporation of
Restricted Stock upon forfeiture.  Upon the forfeiture of any Restricted Stock,

 

7

--------------------------------------------------------------------------------


 

such shares of Common Stock represented by the Restricted Stock shall be
transferred to the Corporation without further action by the Participant, unless
the Committee in its sole discretion determines not to seek forfeiture of the
Award in whole or in part.  When (i) the Period of Restriction has ended (or the
Committee has determined not to seek forfeiture following the Date of
Termination of the Participant) with respect to an Award of Restricted Stock,
Restricted Stock Units or Performance Shares Units, (ii) all other conditions
and contingencies have been satisfied with respect to an Award of Performance
Share Units and (iii) the Participant has complied with any tax withholding
requirement described in Section 18, then the Participant may obtain from the
Corporation a certificate or certificates or a statement from the Corporation
representing such shares in book entry form, free of all restrictions except
those that may be imposed by law.

 

Section 10.  Government and Other Regulations and Restrictions.  The obligation
of the Corporation to issue Common Stock under the Plan shall be subject to all
applicable laws, rules and regulations and to such approvals by governmental
agencies as may be required.

 

Section 11.  Registration of Shares.  The Corporation shall be under no
obligation to register any shares of Common Stock under the Securities Act. 
However, an Award Grant may make appropriate and reasonable provision for the
registration of Common Stock acquired thereunder.  The Corporation, at its
election, may undertake to pay all fees and expenses of each such registration,
other than an underwriter’s commission, if any.

 

Section 12.  No Rights in Common Stock.  No Participant shall have any interest
in or be entitled to any voting rights or dividends or other rights or
privileges of stockholders of the Corporation with respect to any shares of
Common Stock unless, and until, shares of Common Stock are actually issued to
such Participant following execution of an Award Grant and, for an Award of
Restricted Stock Units or Performance Share Units, after the end of the Period
of Restriction and, if applicable, upon the Committee’s certification of
achievement of any Performance Goals and other conditions established by the
Committee, and then only from the date the Participant becomes the record owner
thereof.

 

Section 13.  Adjustments.  In the event of any change in corporate
capitalization, such as a stock dividend, split-up, combination of shares, or
reclassification, or a corporate transaction, such as a merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation, any reorganization, or any partial or complete liquidation of
the Corporation, such adjustment shall be made in the number and class of shares
that may be issued under the Plan and in the number and class of and/or price of
shares subject to outstanding Awards granted under the Plan as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights.

 

Section 14.  Successors.  The provisions of the Plan shall be binding upon and
inure to the benefit of all successors of any person receiving Common Stock of
the Corporation under the Plan, including, without limitation, the estate of
such person and the executors, administrators or trustees thereof, the heirs and
legatees of such person, and any receiver, trustee in bankruptcy or
representative of creditors of such person.

 

8

--------------------------------------------------------------------------------


 

Section 15.  Corporation’s Right to Terminate Employment.  Nothing contained in
the Plan or in any Award Grant shall confer upon any Participant a right to
continue in the employ of or as a consultant to the Corporation or a Subsidiary
or interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of any Employee or the consulting relationship of any
Consultant at any time, whether with or without cause.

 

                                Section 16.  Effect on Compensation.  Awards
received by Participants shall not be deemed a part of any Participant’s
compensation for purposes of determining such Participant’s payments or benefits
under any benefit plan, severance program, or severance pay law of the
Corporation, any Subsidiary or any country.

 

                                Section 17.  Plan Unfunded.  The Plan shall be
unfunded.  The Corporation will not create any trust or separate fund in
connection with the Plan.  Neither the Corporation nor any of its Subsidiaries
shall have any obligation to set aside funds or segregate assets to ensure the
payment of any Award.  The Plan shall not establish any fiduciary relationship
between the Corporation, any of its Subsidiaries and any Participant or other
person.  To the extent any person holds any rights by virtue of an Award under
the Plan, such right shall be no greater than the right of an unsecured general
creditor of the Corporation and its Subsidiaries.

 

Section 18.  Tax Withholding.  Each Award Grant incident to the Plan shall make
appropriate provisions for the withholding of any federal, state or local taxes
and any other charges that may be required by law to be withheld by reason of an
Award, the issuance of Common Stock under the Plan or the reacquisition of such
Common Stock by the Corporation.  The Corporation may cause all or any portion
of any tax withholding obligation or other charges described in the preceding
sentence to be satisfied by the Corporation withholding from the shares of
Common Stock covered by an Award a number of shares (rounded down to the nearest
whole share) with an aggregate Fair Market Value on the date that such
withholding obligation arises equal to the aggregate amount of such taxes and
other charges.  Regardless of any other provision of the Plan, the Corporation
may refuse to issue or to deliver to the Participant certificates or a book
entry statement representing shares covered by an Award until the Participant to
whom the Award was made complies with any withholding obligation.

 

Section 19.  Action by Corporation.  Neither the existence of the Plan nor the
issuance of Common Stock pursuant thereto shall impair the right of the
Corporation or its stockholders to make or effect any adjustments,
recapitalizations or other change in the Common Stock referred to in Section 13,
any change in the Corporation’s business, any issuance of debt obligations or
stock by the Corporation or any grant of options on stock of the Corporation.

 

Section 20.  Termination and Amendment of the Plan.  The Committee shall have
complete power and authority to amend, suspend or terminate the Plan and, if
suspended, reinstate any and all provisions of the Plan except that without
further approval of the stockholders of the Corporation and except as otherwise
provided in Section 13, the number of shares available for issuance under the
Plan and the class of individuals eligible for Awards shall not be expanded.  In
addition, the Corporation will obtain approval of the stockholders of the
Corporation of any amendment to the Plan for which the Exchange Act or the rules
of the NYSE requires approval by the stockholders of the Corporation or to the
extent the Committee

 

9

--------------------------------------------------------------------------------


 

otherwise determines that stockholder approval is required under applicable law.
The Plan shall have a term of ten years from its Effective Date, provided, that
the Plan shall terminate earlier if no additional shares of Common Stock remain
available for Awards under the Plan. In the event of Plan termination or
expiration, any then-outstanding Award shall remain in effect under the terms of
its Award Grant.

 

Section 21.  Foreign Jurisdictions.  The Committee may, from time to time,
adopt, amend and terminate under the Plan such arrangements, not inconsistent
with the intent of the Plan, as it may deem necessary or desirable to make
available tax or other benefits of laws of any foreign jurisdiction to
Participants who are subject to such laws and who receive Awards under the Plan.

 

Section 22.  Applicable Law.  The Plan shall be construed, administered,
regulated and governed in all respects under and by the laws of the United
States to the extent applicable, and to the extent such laws are not applicable,
by the laws of the state of Delaware.

 

Section 23.  Effective Date.  The Plan shall become effective as of May 20,
2005, (the “Effective Date”) if it is approved by vote of the stockholders of
the Corporation at the 2005 Annual Meeting of Stockholders.  On and after the
Effective Date, no Awards shall be granted under the Contingent Stock Plan of
Sealed Air Corporation.

 

Section 24.  Compliance With Code Section 409A.  It is not intended that Awards
under the Plan shall be subject to the requirements of Code Section 409A because
Awards generally will be payable as soon as administratively practicable after
the Award becomes vested.  However, to the extent that Code Section 409A does
apply to an Award, the Plan is intended to comply with Code Section 409A, and
official guidance issued thereunder.  Notwithstanding any provision of the Plan
to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent.

 

10

--------------------------------------------------------------------------------